--------------------------------------------------------------------------------

EXHIBIT 10.5
 
 
CONSULTING SERVICES AGREEMENT
 


 
THIS CONSULTING SERVICES AGREEMENT (the "Agreement") dated as of May 14, 2010
 
B E T W E E N:
 
EVCARCO, a Nevada corporation (hereinafter referred to as the "Company"), and
Richard H. Griffiths, an individual (hereinafter referred to as the
"Consultant")
 
WITNESSETH:
 
WHEREAS, the Company desires to retain the Consultant to consult and advise the
Company, and the Consultant is willing to provide such services.
 
NOW THEREFORE, in consideration of the mutual undertakings contained herein, the
parties agree as follows:
 
Article 1. CONSULTING ARRANGEMENT
 
1.1 
The Company hereby engages the Consultant as an independent contractor and not
as an employee, to render consulting services to the Company as hereinafter
provided and the Consultant hereby accepts such engagement for a period
commencing on May 15, 2010 and ending May 15, 2011.

 
1.2 
The Consultant agrees that the Consultant will not have any authority to bind or
act on behalf of the Company. The Consultant shall at all times be an
independent contractor hereunder, rather than an agent, employee or
representative of the Company. The Company hereby acknowledges and agrees that
the Consultant may engage directly or indirectly in other businesses and
ventures and shall not be required to perform any services under this Agreement
when, or for such periods in which, the rendering of such services shall unduly
interfere with such other businesses and ventures, providing that such
undertakings do not completely preempt the Consultant's availability during the
term of this Agreement. Neither the Consultant nor his employees will be
considered by reason of the provisions of this Agreement or otherwise as being
an employee of the Company or as being entitled to participate in any health
insurance, medical, pension, bonus or similar employee benefit plans sponsored
by the Company for its employees. The Consultant shall report all earnings under
this Agreement in the manner appropriate to its status as an independent
contractor and shall file all necessary reports and pay all taxes with respect
to such payments.

 


 


 


 

 
1

--------------------------------------------------------------------------------

 

Article 2. SERVICES
 
2.1 
Subject to the terms and conditions of this Agreement, the Company hereby
engages the Consultant, and the Consultant hereby accepts the engagement, to
provide advice, analysis and recommendations (the "Services") to the Company
with respect to the following:

 

 
(a)
Prospective strategic partners and alliances;

 

 
(b)
Corporate planning, strategy and negotiations with potential strategic business
partners and/or other general business consulting needs as expressed by the
Company;

 

 
(c) 
International business development;

 

 
(d) 
International market and marketing analysis for electric car industry;

 

 
(e) 
Global business strategies and alliances with governmental entities;

 

 
(f)
Corporate branding and advertising in print, online and any other mediums;

 

 
(g)
Development of global media and public relations strategy;

 

 
(h)
Developments concerning the industry, which may be of relevance or interest to
the Company;

 

 
(i)
Development and management of strategic planning issues;

 

 
(j)
Media training for officers and employees of the Company;

 

 
(k)
Management of outsource vendors;

 

 
(l)
Online content, development and coordination of the Company's web presence;

 

 
(m)
Provide marketing and management consulting services, including:

 
 
·
Analysis of marketing plans relating to alternative fuel industry;



 
·
Monthly review of marketing performance;



 
·
Periodic recommendations for enhancement of the Company’s public image;



 
·
Regular suggestions on new ways of increasing sales, and development of
alternative revenue sources;



 
·
Coordination of marketing and advertising activities.


 
2.2 
During the term of this Agreement, the Consultant shall render such
consultingservices at a request of the Company, which services shall include,
but not be limited to those rendered by the Consultant to the Company prior to
the date hereof, provided that:

 
 
 
2

--------------------------------------------------------------------------------

 
 
 

 
(a)
To the extent practicable such services shall be furnished only at such time and
places as are mutually satisfactory to the Company and the Consultant; and

 

 
(b)
The Consultant shall not be called upon to devote more than 40 hours in any week
in performing such services and shall not be required to perform any services
hereunder while the Consultant is on vacation (which shall not be more than four
weeks during the term of this Agreement) or suffering from a serious illness
preventing the Consultant from providing the Services.

 
 
Article 3 COMPENSATION
 
3.1 
For the Services provided by the Consultant, the Company shall compensate the
Consultant by delivering to the Consultant 6,000,0000 shares of the common stock
of the Company, which shall be subject to a registration statement to be filed
on Form S-8, as soon as practicable, following the completion of the share
exchange transaction (the "Closing"), causing such shares to be freely
tradable.  The Company shall be responsible for the payment of the reasonable
out-of-pocket costs and expenses of the Consultant incurred during the term of
this Agreement, in connection with its engagement under this Agreement,
including, but not limited to travel and related expenses. The Company shall
reimburse the Consultant for such costs and expenses as they are incurred,
promptly after receipt of a written request for reimbursement from the
Consultant outlining in detail all expenses.

 


Article 4 MISCELLANEOUS
 
4.1 
Successors and Assigns.  This Agreement is binding upon and inures to the
benefit of the Company and its affiliates, successors and assigns and is binding
upon and inures to the benefit of the Consultant and his successors and assigns;
provided that in no event shall the Consultant's obligations to perform the
Services be delegated or transferred by the Consultant without the prior written
consent of the Company.

 
4.2 
Term.  This Agreement shall commence on the date hereof and, unless sooner
terminated in accordance with the provisions hereof, shall expire on May 9,
2011. However, the Agreement may be extended by mutual written consent.

 
4.3 
Termination.  Either the Company or the Consultant may terminate this Agreement
for material breach upon at least thirty (30) days prior written notice
specifying the nature of the breach, if such breach has not been substantially
cured within the thirty (30) day period. Upon termination by the Company, all
shares and compensation previously paid shall be retained.

 
4.4 
Independent contractor status.  The Consultant and the Company are
independentcontractors and nothing contained in this Agreement shall be
construed to place them in the relationship of partners, principal and agent,
employer/employee or joint ventures. Neither party shall have the power or right
to bind or obligate the other party, nor shall it hold itself out as having such
authority.

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
4.5 
Confidentiality.  The Consultant agrees to keep confidential any and all
information or data which has been made available or is hereinafter will be made
available to the Consultant by the Company, and the Consultant agrees not to
disclose the same to others without the written prior approval of the Company.
This Section shall survive the termination of this Agreement.

 
4.6 
Indemnification.  The Company shall indemnify and hold harmless the Consultant
from and against any and all losses, damages, liabilities, reasonable attorney's
fees, court costs and expenses resulting or arising from any third-party claims,
actions, proceedings, investigations, or litigation relating to or arising from
or in connection with this Agreement, or any act or omission by the Company not
directly attributable to the gross negligence, willful misconduct or fraud of
the Consultant.

 
4.7 
Notice.  For the purpose of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given (i) when delivered, if personally delivered, (ii) when sent by facsimile
transmission, when receipt therefore has been duly received, or (iii) when
mailed by United States registered mail, return receipt requested, postage
prepaid, or by recognized overnight courier, addressed set forth in the preamble
to this Agreement or to such other address as any party may have furnished to
the other in any writing in accordance herewith, except that notices of change
of address shall be effective only upon receipt.

 
4.8 
Miscellaneous.  No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by authorized officers of each party. No waiver by either party hereto
of, or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which is not
set forth expressly in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the internal
laws of the State of Nevada. Any controversy arising under or in relation to
this Agreement shall be settled by binding arbitration in Las Vegas, Nevada in
accordance with the laws of the State of Nevada and the rules of the American
Arbitration Association.

 
4.9 
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

 
4.10 
Severability.  If in any jurisdiction, any provision of this Agreement or its
application to any party or circumstance is restricted, prohibited or
unenforceable, such provision shall, as to such jurisdiction, be ineffective
only to the extent of such restriction, prohibition or unenforceability, without
invalidating the remaining provisions hereof and without affecting the validity
or enforceability of such provision in any other jurisdiction or its application
to other parties or circumstances.

 

 
4

--------------------------------------------------------------------------------

 

 
In addition, if any one or more of the provisions contained in this Agreement
shall for any reason in any jurisdiction be held to be excessively broad as to
time, duration, geographical scope, activity or subject, it shall be construed,
by limiting and reduction it, so as to be enforceable to the extent compatible
with the applicable law of such jurisdiction as it shall then appear.

 


 
By executing this Agreement, the Company acknowledges that the services to be
rendered are not in connection with a capital raising transaction and do not
directly or indirectly promote or maintain a market for the securities of the
Company.
 


IN WITNESS WHEREOF, this Consulting Agreement has been executed by the Company
and the Consultant as of the date first written above.


EVCARCO, Inc.
/Dale Long/   CEO




/Richard H. Griffiths/
 

 
 
5

--------------------------------------------------------------------------------